NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                      MAY 2 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 OLATEJU OLU OLABANJI, AKA Teju O.                No. 14-71511
 Aabanji, AKA Chris Mark Chappell, AKA
 Trevor Dishon, AKA Stephen Frye, AKA             Agency No. A076-603-785
 Thomas Jackson, AKA Tim Jackson, AKA
 Robert Kajimoto, AKA Myron Obrasnialc,
 AKA Myron Obrunsniak, AKA Olateju                MEMORANDUM*
 Olabanji, AKA Olatico Olabanji, AKA Teju
 O. Olabanji, AKA Teju O. Olabans, AKA
 John O. Oshin, AKA TJ, AKA Carlos
 Usallan, AKA “TJ”,

              Petitioner,

    v.

 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 26, 2016**

Before:       McKEOWN, WARDLAW, and PAEZ, Circuit Judges.


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Olateju Olu Olabanji, a native and citizen of Nigeria, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his second motion to

reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252.

We review for abuse of discretion the BIA’s denial of a motion to reopen.

Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny in part and

dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Olabanji’s second motion to

reopen because it was untimely and number-barred, see 8 C.F.R. § 1003.2(c)(2),

and he failed to establish that he qualified for an exception to the time and

numerical limits for filing a motion to reopen, see Toufighi v. Mukasey, 538 F.3d

988, 996 (9th Cir. 2008) (explaining the BIA can deny a motion to reopen based on

changed country conditions for failure to establish prima facie eligibility for the

relief sought); Garcia-Milian v. Holder, 755 F.3d 1026, 1034 (9th Cir. 2014) (“[a]

government does not acquiesce in the torture of its citizens merely because it is

aware of torture but powerless to stop it”) (internal quotation and citation omitted).

We reject Olabanji’s contentions that the BIA failed to consider evidence and

analyze his claim properly. See Najmabadi, 597 F.3d at 990 (the BIA adequately

considered the evidence and sufficiently announced its decision).

                                           2                                    14-71511
      Finally, we lack jurisdiction to review the BIA’s refusal to reopen

proceedings sua sponte. See Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24

(9th Cir. 2011).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                  14-71511